EXAMINER’S AMENDMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Pursuant to MPEP 606.01, the title has been amended to read:

-- CONTAINER ENGINE FOR SELECTING DRIVER BASED ON CONTAINER METADATA -- 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Congzhou Zho, Reg. No. 72,963 on 12/21/2021.

This listing of claims will replace all prior versions and listings of claims in the application: 

1. (Currently Amended) A method of container access, comprising:
, wherein the container access request carries a container identifier (ID) of the target container;
selecting, by the router, a driver instance corresponding to the target container from multiple currently running driver instances according to the container ID of the target container and a mapping relationship between a container ID and a driver instance type, wherein different driver instances in the multiple driver instances drive different types of containers, wherein the multiple driver instances are managed by using a same Docker Daemon in the Docker system, wherein an execution driver in which the router is located is independent of the Docker Daemon, and wherein the multiple driver instances are included in the execution driver or are independent of the execution driver; and
sending, by the router, the container access request to the driver instance corresponding to the target container.

2. (Previously Presented) The method according to claim 1, wherein the method further comprises:
receiving a container running request comprising a type of the driver instance corresponding to the target container;
selecting the driver instance corresponding to the target container from the multiple driver instances according to the type of the driver instance corresponding to the target container; and
sending the container running request to the driver instance corresponding to the 

3-5. (Cancelled) 

6. (Currently Amended) A computer system, comprising: 
at least one processor; and
one or more memories coupled to the at least one processor and storing programming instructions for execution by the at least one processor to perform:
	receiving, by a router in a Docker system and from a Docker client in the Docker system, a container access request requesting access to a target container, wherein the container access request carries a container identifier (ID) of the target container;
	selecting, by the router, a driver instance corresponding to the target container from multiple currently running driver instances according to the container ID of the target container and a mapping relationship between a container ID and a driver instance type, wherein different driver instances in the multiple driver instances drive different types of containers, wherein the multiple driver instances are managed by using a same Docker Daemon in the Docker system, wherein an execution driver in which the router is located is independent of the Docker Daemon, and wherein the multiple driver instances are included in the execution driver or are independent of the execution driver; and
	sending, by the router, the container access request to the driver instance corresponding to the target container.

7. (Previously Presented) The computer system according to claim 6, wherein the programming instructions are for execution by the at least one processor to further perform:
receiving a container running request comprising a type of the driver instance corresponding to the target container;
selecting the driver instance corresponding to the target container from the multiple driver instances according to the type of the driver instance corresponding to the target container; and
sending the container running request to the driver instance corresponding to the target container.

8-10. (Cancelled) 

11. (Currently Amended) A non-transitory storage medium, comprising computer-readable instructions when executed by one or more processors cause the one or more processors to implement:
receiving, by a router in a Docker system and from a Docker client in the Docker system, a container access request, wherein the container access request requests access to a target container, wherein the container access request carries a container identifier (ID) of the target container;
selecting, by the router, a driver instance corresponding to the target container from multiple currently running driver instances according to the container ID of the target container and a mapping relationship between a container ID and a driver instance type, wherein different driver instances in the multiple driver instances drive different types of containers, wherein the multiple driver instances are managed by using a same Docker Daemon in the Docker system, wherein an execution driver in which the router is located is independent of the Docker Daemon, and wherein the multiple driver instances are included in the execution driver or are independent of the execution driver; and
sending, by the router, the container access request to the driver instance corresponding to the target container.

12. (Previously Presented) The non-transitory storage medium according to claim 11, wherein the instructions further cause the one or more processors to implement:
receiving a container running request comprising a type of the driver instance corresponding to the target container;
selecting the driver instance corresponding to the target container from the multiple driver instances according to the type of the driver instance corresponding to the target container; and
sending the container running request to the driver instance corresponding to the target container.

13-15. (Cancelled) 

Reason for Allowance


The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.
Nanjundaswamy (US Pub. No. 2017/0116041 A1) teaches system for multitenant execution of OS programs invoked from a multitenant middleware application including receiving from a Docker client in the Docker system, a container access request requesting access to a target container, creating and configuring application to launch containerized application using tenant specific credentials and managing multiple containers by a single daemon.

Zygmuntowicz et al. (US Pub. No. 2012/0030672 A1) teaches microcloud platform delivery system including router receiving container access request in a cloud computing environment and selecting by the router driver from the mapping between URLs and deployed web applications in order to properly route requests from the customer to the containers.
 
Engel (US Pub. No. 2017/0269978) teaches operating system layering including container facility and one or more drivers to provide compatibility between the container host operating system.

The combination of prior art of record does not expressly teach or render obvious the limitations of “container access request comprising the requested container identifier and selecting by the router a driver instance according to the mapping relationship between a container identifier and driver instance type, and execution driver in which the router is located is independent of the Docker Daemon”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 6 and 11 were not disclosed in the prior art of record.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195